UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 3/19/2020
---------------------------------------------------------------X
WILLIAM PAPPAS,                                                :   19-cv-6776 (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
GULAM KHAN, et al.,                                            :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This Order addresses parties’ correspondence at Dkts. 25 and 28. On March 16,

2020, Plaintiff informed the Court that Defendants have yet to provide responses to

certain document requests and interrogatories, which Defendants agreed to produce by

March 13, 2020. Defendants did not dispute this, but on March 19, 2020, requested an

extension of time to provide these responses and to adjourn the settlement conference

currently scheduled for March 25, 2020 to a date after Defendants are ordered to

complete production.

        Defendants requests for an extension of the production deadline and an

adjournment of the settlement conference are GRANTED. By April 13, 2020, Defendants

shall provide full and complete responses to Plaintiff’s outstanding document requests

and interrogatories. Parties shall coordinate with the Court’s courtroom deputy, Rupa

Shah, to arrange a new date for the settlement conference based on this revised

discovery deadline.

        The Clerk is respectfully directed to terminate the motion at Dkt. 25.
                            SO ORDERED.



                            _________________________________
                            ROBERT W. LEHRBURGER
                            UNITED STATES MAGISTRATE JUDGE

Dated: March 19, 2020
       New York, New York
